DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Implant – Species D (embodied in Figure 7) in the reply filed on 09 May 2022 is acknowledged.
Independent claim 1 recites “and the at least one set of echelettes repeating at least once upon the optic” (line 4). Regarding the elected embodiment of Figure 7, the PG Pub of the instant application teaches:
“FIG. 7 illustrates an embodiment of an optic that does not include echelettes that repeat having the same width in r-squared space. The optic includes a diffractive profile 700 including a plurality of echelettes, each echelette of the diffractive profile 700 having a different width in r-squared space than any other echelette of the diffractive profile 700” ([0060]);
“In embodiments, the set may not repeat upon the optic. For example, FIG. 7 illustrates an embodiment of a set 702a, 702b, 702c, 702d that does not repeat upon the optic” ([0078]); and
“In embodiments, the profile may be configured similarly as the profile 700 shown in FIG. 7 and may include a set that does not repeat upon the optic, or may have another profile” ([0092]).
In other words, according to the specification of the instant application, the diffractive profile of the elected embodiment (Figure 7) does not have at least one set of echelettes repeating at least once upon the optic (as recited in claim 1). For purpose of examination, the phase “repeating at least once” will be broadly interpreted to include, e.g., at least one instance of repeat of the height, at least one instance of repeat of the width, at least one instance of repeat of the echelette slope, and/or at least one instance of repeat of intended focus (near, intermediate, or far).
3.	Claim 6 is drawn to non-elected embodiment of Figure 8. Claims 5, 7, and 8 are drawn to non-elected embodiment of Figures 4 and 8. Claim 14 is drawn to non-elected embodiment of Figure 11. Therefore, claims 5-8 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 May 2022.

Claim Objections
4.	Claims 5, 6, 9-13, and 15 are objected to because of the following informalities:
a. Regarding each of claims 5, 6, 9-13, and 15, please substitute “The ophthalmic lens of any of claim” (preamble) with -- The ophthalmic lens of [[ --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4, 9-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Regarding independent claim 1, the term “r-squared space” (line 3) is vague and unclear, rendering claim 1 indefinite as to the scope of the invention. The particular meaning of “r-squared space” is not defined in the claim language, and a person having ordinary skill in the art will be left in doubt as to the meaning of the technical feature to which it refers. Claims 2-4, 9-13, and 15 depend from claim 1.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rosen et al. (US PG Pub No. US 2018/0368972 A1).
Referring to Figures 2A, 2B, 3A, 4, and 5, Rosen et al. ‘972 discloses an ophthalmic lens (ophthalmic lens 20; intraocular lens 30) comprising: 
an optic including a diffractive profile (500) including at least one set of echelettes (first interpretation – the “at least one set” is set 508, comprising echelettes 520a, 522a; second interpretation - the “at least one set” is set 530, comprising echelettes 520a, 522a, 520b, and 522b; third interpretation - the “at least one set” is set 530 + 510, comprising echelettes 520a, 522a, 520b, 522b, 532, and 534; fourth interpretation - the “at least one set” is set 530 + 510 + 512, comprising echelettes 520a, 522a, 520b, 522b, 532, 534, 542a, and 544a), each echelette of the set having a different width in r-squared space than any other echelette of the set (the differences in widths are clearly shown in Figure 5; further, see paragraphs [0050], [0051], [0056], [0057], [0063]-[0065]) and the at least one set of echelettes repeating at least once upon the optic (Rosen et al. ‘972 discloses some sets as repeating at least once upon the optic – [0046], [0051], [0065], [0067], [0074], [0081], and other sets as non-repeating – [0053], [0071], [0081]).
Regarding claim 2, Rosen et al. ‘972 discloses wherein the at least one set of echelettes includes two echelettes (first interpretation – the “at least one set” is set 508, comprising echelettes 520a, 522a; second interpretation - the “at least one set” is set 530, comprising echelettes 520a, 522a, 520b, and 522b; third interpretation - the “at least one set” is set 530 + 510, comprising echelettes 520a, 522a, 520b, 522b, 532, and 534; fourth interpretation - the “at least one set” is set 530 + 510 + 512, comprising echelettes 520a, 522a, 520b, 522b, 532, 534, 542a, and 544a).
Regarding claim 3, Rosen et al. ‘972 discloses wherein the at least one set of echelettes includes three echelettes (first interpretation – the “at least one set” is set 508, comprising echelettes 520a, 522a; second interpretation - the “at least one set” is set 530, comprising echelettes 520a, 522a, 520b, and 522b; third interpretation - the “at least one set” is set 530 + 510, comprising echelettes 520a, 522a, 520b, 522b, 532, and 534; fourth interpretation - the “at least one set” is set 530 + 510 + 512, comprising echelettes 520a, 522a, 520b, 522b, 532, 534, 542a, and 544a). Notice, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 4, Rosen et al. ‘972 discloses wherein the at least one set of echelettes includes four echelettes (first interpretation – the “at least one set” is set 508, comprising echelettes 520a, 522a; second interpretation - the “at least one set” is set 530, comprising echelettes 520a, 522a, 520b, and 522b; third interpretation - the “at least one set” is set 530 + 510, comprising echelettes 520a, 522a, 520b, 522b, 532, and 534; fourth interpretation - the “at least one set” is set 530 + 510 + 512, comprising echelettes 520a, 522a, 520b, 522b, 532, 534, 542a, and 544a). Notice, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 9, Rosen et al. ‘972 discloses wherein at least one echelette of the set is configured to distribute light to a near focus or to an intermediate focus ([0043]; Table 1; Table 2; Table 3; [0080; [0081]).
Regarding claim 10, Rosen et al. ‘972 discloses wherein at least two of the echelettes of the set have a different step height (e.g., the step height of 520a is different from the step height of 522a; the step height of 520b is different from the step height of 522b; further, see paragraphs [0050], [0051], [0056], [0057], [0063]-[0065]).
Regarding claim 11, Rosen et al. ‘972 discloses wherein at least two of the echelettes of the set have a same step height (e.g., the step height of 520b is the same as the step height of 532; the step height of 522a is the same as the step height of 522b).
Regarding claim 12, Rosen et al. ‘972 discloses wherein the diffractive profile modifies chromatic aberration in a distance focus ([0079]).
Regarding claim 13, Rosen et al. ‘972 discloses wherein the optic includes a central zone and a peripheral zone, and the diffractive profile is positioned on the central zone, and the peripheral zone includes a refractive surface ([0039], [0083], [0084], [0098], [0099], [0111] – “a refractive zone on one or both surfaces of the lens, that may be the same size or different in size as one of the diffractive zones. The refractive zone includes a refractive surface designed to extend the depth of focus, or create multifocality”, wherein the “one or both surface of the lens” includes a peripheral zone).
Regarding claim 15, Rosen et al. ‘972 discloses wherein the optic includes a refractive surface providing one or more of an intermediate focus, a near focus, or an extended depth of focus ([0039], [0083], [0084], [0098], [0099], [0111] – “a refractive zone on one or both surfaces of the lens, that may be the same size or different in size as one of the diffractive zones. The refractive zone includes a refractive surface designed to extend the depth of focus, or create multifocality”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774